DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sam Giesting on May 6, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1 has been amended as follows:
A method of operating a gas turbine engine
a compressor having an environmental control system bleed port having an outlet   in fluid communication with an aircraft environmental control system air duct; 
a first valve disposed between the environmental control system bleed port and the aircraft environmental control system air duct; 
an air turbine starter configured to rotate a compressor shaft of the gas turbine engine, the air turbine starter having an inlet in fluid communication, via an air turbine valve, with the environmental control system air duct and a pneumatic line of an auxiliary power unit
a second valve disposed between the auxiliary power unit and the air turbine valve, wherein the method comprises:
supplying air to an environmental control system air conditioning system from the environmental control system bleed port via the first valve and the aircraft environmental control system air duct;
determining a surge margin of the compressor; 
opening the air turbine valve to supply air to the air turbine starter in response to the surge margin being below a predetermined minimum surge  margin so that the air turbine starter drives the compressor shaft, 
wherein a controller is coupled to the first valve, the second valve and the air turbine valve, and is configured: 1) in a starting mode, to open the second valve and the air turbine valve to supply air to the air turbine starter from the pneumatic line and 2) in a running mode, to close the second valve to prevent air from being supplied from the auxiliary power unit to the air turbine starter, receive an indication that the environmental control system air conditioning system is not functioning, compare the surge margin of the compressor to the predetermined minimum surge margin and, in response to receiving the indication  that the environmental control system air conditioning system is not functioning and further if the surge margin is below the predetermined minimum surge margin, the controller is configured to open the first valve to supply air to the air turbine starter from the compressor via the environmental control system air duct so that the air turbine starter drives the compressor shaft.


Claim 2 is cancelled.
Claim 11 has been amended as follows:
A surge margin control system in a gas turbine engine, the surge margin control system comprising:
a compressor having an environmental control system bleed port having an outlet   in fluid communication with an aircraft environmental control system air duct;
the environmental control system duct configured to provide pressurized air to an aircraft, the environmental control system duct having an inlet fluidly connected to the compressor of the gas turbine engine via an environmental control system inlet valve, the environmental control system inlet valve disposed between the environmental control system bleed port and the aircraft environmental control system air duct, so that pressurized air from the compressor can be supplied into the environmental control system duct; 
an environmental control system air conditioning system that receives air from the environmental control system bleed port via the environmental control system inlet valve and the aircraft environmental control system air duct; 
an air turbine starter configured to rotate a compressor shaft of the gas turbine engine, the air turbine starter including an inlet fluidly connected with the environmental control system duct and a pneumatic line of an auxiliary power unit via an air turbine valve with an auxiliary power unit inlet valve further disposed between the auxiliary power unit and the air turbine valve, and
a controller coupled to the environmental control system inlet valve, the air turbine valve, and the auxiliary power unit inlet valve, the controller configured to determine open the air turbine valve in response to the surge margin being below a predetermined minimum surge margin so that the air turbine starter drives the compressor shaft, wherein the controller is further configured to: 1) in a starting mode, to open the auxiliary power unit inlet valve and the air turbine valve to supply air to the air turbine starter from the pneumatic line and 2) in a running mode, to close the auxiliary power unit inlet valve to prevent air from being supplied from the auxiliary power unit to the air turbine starter, receive an indication that an environmental control system air conditioning system associated with the aircraft is not functioning, compare the surge margin of the compressor to the predetermined minimum surge margin and, in response to receiving the indication  that the environmental control system air conditioning system is not functioning and further if the surge margin is below the predetermined minimum surge margin, the controller is configured to open the environmental control system inlet valve to supply air to the air turbine starter from the compressor via the environmental control system air duct so that the air turbine starter drives the compressor shaft.

Claims 12-20 are cancelled.
Allowable Subject Matter
Claims 1, 3-9 and 11 are allowed. 

Reasons for Allowance
The closet prior art is Mackin (U.S. Patent No. 2016/0369705) and Ziener (U.S. Publication No. 2009/0288421). Mackin teaches a gas turbine engine having a compressor with bleed ports, an auxiliary power unit, an air turbine starter, an environment control system fluidly coupled to one another via valves and ducts.  Ziener teaches using air from the compressor to drive an air turbine starter which returns energy to a shaft coupled to the compressor to control the surge margin of the compressor. However, Mackin and Ziener don’t teach a controller coupled to the first valve, the second valve and the air turbine valve, and is configured: 1) in a starting mode, to open the second valve and the air turbine valve to supply air to the air turbine starter from the pneumatic line and 2) in a running mode, to close the second valve to prevent air from being supplied from the auxiliary power unit to the air turbine starter, receive an indication that the environmental control system air conditioning system is not functioning, compare the surge margin of the compressor to the predetermined minimum surge margin and, in response to receiving the indication  that the environmental control system air conditioning system is not functioning and further if the surge margin is below the predetermined minimum surge margin, the controller is configured to open the first valve to supply air to the air turbine starter from the compressor via the environmental control system air duct so that the air turbine starter drives the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./
Examiner, Art Unit 3741                                                                                                                                                                                                        
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741